Citation Nr: 0512252
Decision Date: 05/03/05	Archive Date: 06/28/05

DOCKET NO. 02-00 576                        DATE MAY 03 2005

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a bilateral foot/ankle disability.

3. Entitlement to service connection for residuals of a left thumb injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran has been adequately notified of all pertinent laws and regulations and of the evidence necessary to establish his claims for service connection for a bilateral foot/ankle disability and residuals of a left thumb injury; all reasonable development necessary for the disposition of the appeal of these claims has been completed.

2. During service the veteran underwent treatment on one occasion for a muscle strain of the right ankle or leg and subsequently for a Grade I strain of the right ankle, both of which resolved with treatment; service and post-service medical evidence fail to show a causal relationship between a current diagnosis of a claimed disability of either foot or ankle and service.

-2


3. Service medical records show no findings attributable to a left thumb injury; post-service records reveal a left thumb injury by history only; there is no medical evidence of a current diagnosis of a left thumb disability.

CONCLUSIONS OF LAW

1. Service connection for claimed bilateral foot/ankle disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2. Service connection for claimed residuals of a left thumb injury is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of facts pertinent to his claim. On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096. This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA has issued final rules to implement the provisions of the VCAA. See 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a).

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) (2004). Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim. See 38 C.F.R. § 3.159(a)(5) (2004). Second, VA has a duty to assist the appellant in obtaining

- 3 


evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

The appellant filed his claim in August 1999 prior to the enactment of the VCAA. The regulations issued to implement the VCAA are expressly applicable to "any claim for benefits received by VA on or after November 9, 2000, the VCAA's enactment date, as well as to any claim filed before that date, but not decided by VA as of that date." 66 Fed. Reg. 45,629 (Aug. 29, 2001). See also VAOPGCPREC 72003. Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the VCAA have been fulfilled. The Board concludes that the discussions in the September 2001 rating decision, the December 2001 Statement of the Case (SOC), and the July 2002 and November 2004 Supplemental Statement(s) of the Case (SSOC) adequately informed the veteran of the information and evidence needed to substantiate his claim. The Board observes that the RO sent a letter to the veteran in August 2001 that informed the him of the VCAA and its provisions, including that VA would assist him in obtaining government or private medical or employment records, provided that he sufficiently identified the records sought and submitted releases as necessary. The SOC and the July 2002 SSOC also discussed the enactment of the VCAA. The Board finds that these documents show that the appellant was notified of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran appealed an April 2000 rating decision. Only after that rating action was promulgated, did the AOJ, in August 2001, provide notice to the claimant regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claim. In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals

-4


for Veterans' Claims (Court) held that a VCAA notice must be provided to a claimant before the initial unfavorable [agency of original jurisdiction (AOJ)] decision on claim for VA benefits. VCAA notice was not provided to the veteran before the RO decision that is the subject of this appeal. However, as noted above, the original RO decision that is the subject of this appeal was entered before the enactment of VCAA. Obviously, VA could not have informed the veteran of law that did not yet exist. Moreover, in Pelegrini II, the Court also made it clear that where, as in this case, notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO decision had already occurred. Also see VAOPGCPREC. 7-2004.

The Board further notes that, in order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). In this case, although the December 2002 VCAA notice letter that was provided to the appellant does not contain the "fourth element" language, the language of the letter implies that V A was seeking any evidence the veteran had in his possession or could adequately identify. Specifically, the letter states, "The purpose of this letter is to notify you about this new law. We also want you to know that we are going to review your claim because we did not receive all the evidence that may support your claim." (Italics added). The letter proceeds to advise the appellant of what the evidence needs to show and the responsibilities of VA and the appellant to obtain evidence in support of the claim. Consequently, the Board finds that the appellant was otherwise fully notified of the need to give to VA any evidence pertaining to his claim.

- 5 


VCAA only requires that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). In the case of the veteran's claim, because each of the four content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error. Moreover, in a recent opinion, VA General Counsel held that section 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim. See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A. VA has obtained all indicated medical records available or expended reasonable efforts to do so. The Board considered the necessity of a VA examination to decide the veteran's claims of service connection for a bilateral foot/ankle disability and a left thumb injury. The Board concluded, however, that an examination or opinion was unnecessary due to the length of time that transpired post-service without a showing of continuity of symptomatology or chronicity. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003). With regard to the claim for service connection for a left thumb injury, competent medical and lay evidence failed to disclose a current diagnosed disability of the left thumb. 38 C.F.R. § 3.159(c)(4). The veteran was also afforded a hearing at the RO pursuant to his request. The Board further notes that the veteran indicated in August 2001 that he has no additional evidence or argument to provide.

Based on the foregoing, the Board finds that, in the circumstances of the veteran's claim, any additional development or notification would serve no useful purpose. See Soyini, supra (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the

- 6 


claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, the VCAA does not apply). The Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled to the extent possible with regard to his claim. Thus, no additional assistance or notification to the appellant is required based on the facts of the instant case, there has been no prejudice to the appellant that would warrant a remand, and his procedural rights have not been abridged. Bernard, supra.

FACTUAL BACKGROUND

Service medical records show in January 1978 the veteran complained of pain in the right leg of three days duration and pain in the left leg for a week. The assessment was sprained ankle, muscle strain to the right leg. In November 1978, the veteran sought treatment for an ankle injury while playing basketball. An x-ray was taken of the left ankle, but no interpretation is shown. A note in July 1980 indicates the veteran complained of a right thumb injury. He reported he fell on his right thumb and now had pain and decreased range of motion. The assessment was sprain versus rule out fracture. In July 1980, the veteran complained of twisting his right ankle while playing basketball. The diagnostic impression was Grade I strain.

Post-service, Scott and White Hospital outpatient records, dating from July 1994 to November 1998, show that the veteran underwent a complete physical examination in July 1997. He reported his last physical was probably 10 years earlier. He indicated a history of a left thumb injury with a little bit of loss of function. On examination the veteran's extremities were negative for cyanosis, clubbing, or edema. Joint function was normal.

VA outpatient records show multiple entries pertaining to right ankle complaints. The veteran reported in September 1999 that he had some pain in his feet for the past 20 years. He stated the pain was under the arches of his feet. On examination no calluses were seen and there was no tenderness under the heels or under the

- 7 


arches of either foot. Interpretation of ankle and feet x-rays was normal with no bone or joint abnormality present. The assessment was bilateral foot pain under the arches. In November 1999, various complaints are shown. The pertinent assessment was bilateral foot pain in the arches, right more than left. Arch supports were ordered, but the order was cancelled in March 2000 at the veteran's request because he obtained supports elsewhere. In July 2000, the veteran complained of bilateral foot pain under his arches. The diagnostic assessment reflects bilateral foot pain in the arches, right more than left. The veteran reported in January 2001 that he has right ankle pain with occasional swelling due to an injury.

The veteran testified at an RO hearing in July 2002. His testimony indicated that when he was on leave, he cut himself on the inside of his left thumb on a beer bottle. He received treatment from his personal physician, who bandaged the thumb and gave the veteran painkillers. He re-injured his thumb and went to sick call, where a plastic cast was put on it. His injury was diagnosed as a sprain. He noticed that he could not bend his thumb at that time. There is no pain, just a little tenderness underneath the ball of his hand. (Transcript (T.) at pp. 2-3) The veteran injured his right ankle while doing physical training in basic training at Fort Jackson. After the injury, his ankle would swell up. He went to sick call four or five times for treatment. After service, he self-medicated his ankle symptoms with hot soaks, muscle relaxers, and applying alcohol. (T. at pp. 7-8)

LAW AND REGULATIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131. To demonstrate a chronic disease in service, a combination of manifestations must be shown that is sufficient to identify the disease entity and there must be sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b) (2004). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

- 8 


Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim, it is allowed. ld.

ANALYSIS

Bilateral Foot/Ankle Disability

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351,1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi,3 Vet. App. 542, 548 (1992)). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology. See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The Board notes at the outset that a claim for service connection for a disability must be accompanied by medical evidence that establishes that the claimant currently has the claimed disability. Absent proof of a present disability there can be no valid claim. See e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The portion of the VCAA eliminating the concept of a well-grounded claim did not in any way alter the basic statutory requirement that there must be a present disability before service connection may be granted. See 38 U.S.C.A. §§ 1110, 1131.

- 9 


In this case, although service medical records show entries that demonstrate an injury to the right ankle and one entry documenting a left ankle complaint, there is no competent evidence that establishes a current diagnosis of a disability of either foot or ankle. Post-service treatment records disclose complaints of pain in the arches of the feet in the late 1990's without a diagnosis of a disability or underlying malady. The pertinent diagnostic assessments only indicate pain in the arches of the feet. The Board notes that the Court of Appeals for Veterans' Claims (Court) has had occasion to discuss what constitutes a disability. The Court held that a symptom, such as pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)). Here, there are subjective complaints of pain without any evidence of underlying pathology. Since there is no competent medical evidence of the existence of an underlying disability manifested by foot or ankle pain, the claim must be denied. Gilpin, supra; Rabideau, supra; Degmetich, supra; Brammer, supra.

Even assuming a current disability of either foot or ankle, there is no competent evidence of a causal link between the veteran's acute injuries in service and his current pain in the arches of his feet. In making this finding, the Board considered the gap of20 years between the veteran's separation from service and his current complaints of pain beginning in 1999, despite having sought medical treatment for other complaints on a number of occasions beginning at least five years before 1999. The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the reasons stated above, the Board concludes that the evidence in this matter preponderates against a grant of service connection for a bilateral foot/ankle disability. Accordingly, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

- 10 


Left Thumb Injury

A review of the veteran's service medical records was negative for any complaints with regard to the left thumb and there are no findings that were attributed to a left thumb injury. The Board observes that there is an entry with regard to an injury to the right thumb in July 1980. As such, this evidence does not support a claim for service connection of a left thumb injury because the entry is presumed to be correct. See e.g. Tellex v. Principi, 15 Vet. App. 233,238 (2001) (Government officials are presumed to have properly discharged their official duties); see also Ashley v. Derwinski, 2 Vet. App. 307,308-9 (1992). But even assuming that the entry erroneously refers to the right thumb as opposed to the left, the evidence fails to disclose a current diagnosis of a left thumb injury or residuals thereof. Posttreatment records are negative for any reference to the left thumb, other than by medical history. As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 2002); Gilpin, supra; Rabideau, supra; Degmetich, supra; Brammer, supra. As the preponderance of the evidence is against service connection for claimed residuals of a left thumb injury, the benefit of the doubt doctrine is not for application in the instant case. 38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

ORDER

Service connection for a bilateral foot/ankle disability is denied.

Service connection for residuals of a left thumb injury is denied.

REMAND

VA out-patient clinic records dated from 1999 to 2001 show that the veteran has a current diagnosis of hypertension, apparently controlled with medication.

- 11 


Service medical records show an elevated blood pressure reading in June 1978 of 140/100, and entries in July and August 1978 reflect that the veteran underwent blood pressure checks on four consecutive days, which showed readings within normal limits. In December 1979 and May 1980, the veteran, on a Dental Patient Medical History Questionnaire, responded affirmatively to the question had he ever had high blood pressure. These entries may indicate that high blood pressure was at least suspected in service. When the veteran testified in a local hearing, his testimony indicated that hypertension was diagnosed in service when he went to sick call with a high fever. He was not treated with medication at that time; he recalled being told that it was not necessary because he could control it by diet and that his high blood pressure was primarily borderline in nature. (T. at p. 4)

Under the VCAA if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence (including statements of the claimant), contains competent evidence that the claimant has a current disability and indicates that the disability or symptoms may be associated with the claimant's active service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim, the Secretary shall treat an examination or opinion as being necessary to make a decision. 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R.
§ 3.159(c)(4).

The Board finds that the question of whether the veteran's current hypertension is related to service requires a medical examination that includes a competent opinion addressing the contended causal relationship. Id.; Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Accordingly, this issue is REMANDED to the RO for the following action.

1. The RO should make arrangements with the VA medical facility to afford the veteran a VA medical examination for the purpose of determining whether he has a current diagnosis of hypertension and, if so, whether it is linked to service. The RO should send the claims folder to the VA medical examiner for review of the relevant documents in the claims file, including his

- 12 


service medical records (to include the clinic note showing an elevated blood pressure of 140/100); and the clinician should indicate in writing that he or she has done so. Following the review of the relevant medical records, the clinical evaluation (to include a funduscopic examination), and any tests that are deemed necessary, the VA examiner is requested to opine whether the veteran has hypertension and, if so, whether it is at least as likely as not (50 percent or greater probability) that it began during service or is causally linked to any incident of service, to include relevant findings recorded in the service medical records. The clinician is asked to provide a rationale for any opinion expressed. If the examiner is unable to render any opinion without resort to speculation, he should so indicate.

2. Thereafter, the RO should review the claims file to ensure that all of the above, the RO should ensure that the requested examination and required opinion are in compliance with this remand and if they are not, the RO should implement corrective procedures. The RO should ensure that no other notification or development action, in addition to that directed above, is required. If further action is required, the RO should undertake it before further adjudication of the claim.

3. After completing any additional development deemed necessary, the RO should readjudicate the issue of entitlement to service connection for hypertension. If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case, and given an opportunity to respond thereto.

- 13


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).	.

	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

- 14




